DETAILED ACTION
Status of Claims
Claims 2-17 are currently amended.
Claims 18-36 have been canceled. 
Claims 37-39 are newly added.
Claims 1-17 and 37-39 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  “The system of Claims 1, ….”.  Appropriate correction is required. There is only one Claim 1, not a plurality of Claims as previously recited. This appears to be a grammatical error. For purposes of furthering prosecution, Examiner is interpreting this limitation to read “The system of Claim 1, ….”.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Claim 1 recites the limitation "the availability" in line 7, page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of independent inventory systems" in line 8, page 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these are the same as the “plurality of possible independent inventory systems” claimed in line 2, page 3 of claim 1. For purposes of furthering prosecution, they are interpreted to be the same.
Claim 1 recites the limitation "the number of items" in line 13, page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the geographic location" in line 13, page 9.  There is insufficient antecedent basis for this limitation in the claim.

Examiner notes that claims 2-17 and 37 are rejected for inheriting the deficiencies noted in claim 1. Claims 38 and 39 are rejected for reciting substantially similar limitations

Claim 8:
Claim 8 recites the limitation "the location identifier".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same location identifier as the “a current location identifier” disclosed in claim 1. For purposes of furthering prosecution, they are interpreted to be the same type of identifier.
Claim 8 recites the limitation "the mobile device".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same mobile device as the “mobile telecommunications device” disclosed in claim 1. For purposes of furthering prosecution, they are interpreted to be the same device.

Claim Rejections - 35 USC § 101
The Examiner hereby asserts that the recited claims are patent eligible. While representative claim 1 recites limitations that disclose different forms of inventory management (e.g., updating databases and retrieving inventory information from them) that is a judicial exception of a certain method of organizing human activity, representative claim 1 recites additional elements that integrate the judicial exception into a practical application. Representative Claim 1 recites the additional elements of inventory systems, a user profile database, an availability database, a central server, a mobile telecommunications device, an updating engine, and a processing engine.  The combination of these elements in the claim as a whole do more than merely add words that “apply it” with the judicial exception. The claim elements describe in detail how various databases and inventory systems along with a central server work in conjunction together to use geographical locations in determining where an item may be in relation to a user. This is not merely adding insignificant extra-solution activity because the use of the additional elements is not incidental to the outcome of providing/determining which items are present at a current location. They are not merely a nominal or tangential addition to the claim, but rather they impose meaningful limits on the claim. There is more than a general linking of the use of the judicial exception to a particular environment or field of use because representative claim 1 recites specific limitations such as updating an availability database regarding items currently available at a geographic location received from an inventory system, receiving requests from a mobile device form a geographical location associated with the independent inventory systems, searching a user profile database for a matching user record, retrieving the record, searching the availability database using the unique identifier of each item and current location identifier to determine whether the inventory system at the current location of the mobile device has any items on the list and transmitting a reply to that request. These specific limitations act in concert to automatically determine a location of a user-specified item within plurality of possible inventory systems each with a different geographic location. Therefore, the combination of additional elements integrates the judicial exception into a practical application. Additionally, the claims add significantly more to the exception by reciting more than well-understood, routine, conventional computer functions (e.g., more than merely storing and retrieving information). For at least these reasons, Examiner determines this claim to be patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 13-16, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2017/0032290) in view of Douglas et al. (US 2017/0011423).
Regarding Claims 1 and 39, Ford discloses A system for automatically determining the location of a user-specified item within a plurality of possible independent inventory systems, each inventory system being located in a different unique geographic location, the system comprising: (Ford: see at least paragraph [0012] disclosing store inventory databases that can provide users with routing information where items can be purchased, [0015]-[0017])
 a user profile database comprising a plurality of user records associated with a plurality of different users, at least one of the user records comprising a list of items that are required by a corresponding user; (Ford: see at least paragraph [0014] disclosing user designates shopping list of items to be purchased along with certain parameters, [0023] disclosing user profile database for storing profile data like list of desired items and shopping/travel preferences)
an availability database for providing information relating to the availability of specific items at each of the plurality of independent inventory systems, (Ford: see at least paragraph [0012] disclosing store inventory database, [0015] disclosing merchant inventory databases with item availability information)
a central server for interacting with a mobile telecommunications device, the server comprising: (See at least paragraph [0013]-[0016] disclosing various devices including server(s) and user devices to facilitate finding/routing items)
 an updating engine for regularly updating the availability database with supply or usage information received from the plurality of independent inventory systems; the supply or usage information regarding the number of items currently available at the geographic location of each inventory system; and (Ford: see at least paragraph [0015]  disclosing inventory data stored, [0016] disclosing routing server configured to pull item inventory data from a merchant, [0019] disclosing inventory data and geographic data as well available quantity and/or purchase rate of an item, this data can be updated upon request or automatically at predetermined intervals)
a processing engine for receiving a request from the mobile telecommunications device from the geographical location associated with one of the independent inventory systems, the request comprising a current location identifier, the processing engine being arranged to: (Ford: see at least paragraph [0016] disclosing receiving a routine request from the user, [0018]-[0019] disclosing user request from user computing device triggers determining geolocation data and based on determining approximate location of user device determining corresponding nearby retailers and each store/retailer being associated with geographic location and storing various store and item data – Examiner is interpreting this to be a geographic location associated with one of the independent inventory systems because it takes the user device location and is able to determine nearby retailers, therefore making the location associated with a specific retailer/inventory system)
retrieve from the matching user record, the list of items for that user; (Ford: see at least paragraph [0014],  [0018], [0023] disclosing user profile database being accessed, [0031] disclosing user submitting request and then host routing serve retrieving user profile data including desired product list form the profile database or directly from the user device)
search the availability database using a unique identifier of each item of the list and the current location identifier to determine whether the inventory system at the current location of the mobile telecommunications device has any of the items on the list; and (Ford: see at least paragraph [0018]-[0019] disclosing user device location associated with corresponding nearby retailers who maintain information such as store and item inventory data, [0025] disclosing ID tags, [0028],  [0031] disclosing cross referencing desired items from the shopping list to the item inventory data form one or more merchant servers, [0032]-[0033] disclosing inventory analyzed against user parameters and shopping list, Fig. 3A)
transmit a reply to the request, the reply comprising information about which items on the list are present at the current location of the mobile telecommunications device. (Ford: see at least paragraph [0018]-[0019] disclosing user device location associated with nearby retailers, [0031]-[0033] disclosing give requesting user information as to closest retailer offering the item)
While Ford does disclose a user profile database comprising user data such as shopping lists, Ford does not expressly provide for a user identifier and search the user profile database for a matching user record corresponding to the user identifier. However, Douglas discloses a user identifier and search the user profile database for a matching user record corresponding to the user identifier (Douglas: see at least Abstract, paragraph [0020], [0025], [0028] disclosing user identification information transmitted/received to and from merchant server from client device, [0044] disclosing user profile information stored in memory, [0047] disclosing database includes profile information [0059] disclosing facilitating identification and retrieval of relevant profile information including items, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for routing shoppers based on their shopping lists of Ford with the user identification information used to retrieve a user profile from storage, as taught by Douglas, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to determine better targeted interaction by a merchant based on location and profile information associated with that user. See paragraph [0003], [0059], [0020].

Regarding Claim 8, Ford and Douglas teach or suggest all of the limitations of claim 1. Additionally, Ford discloses wherein the location identifier is an identifier of the geographic location of the mobile device when the request is sent or is an identifier of the independent inventory system associated with a unique location (Ford: see at least paragraph [0018]-[0019] disclosing GPS geolocation data associated with user device to determine approximate location of user device and determine nearby retailers for purchase of desired goods based on their inventory data, [0025]).

Regarding Claim 13, Ford and Douglas teach or suggest all of the limitations of claim 1. Additionally, Ford discloses wherein at least one of the plurality of possible independent inventory systems comprises a first part of the system at the corresponding geographic location and a second part of the system which is in operable communication with the first part at a remote location (Ford: see at least Fig. 4 disclosing host server and merchant server where merchant server is at location, and host server is remote, paragraph [020]). 

Regarding Claim 14, Ford and Douglas teach or suggest all of the limitations of claim 1. Additionally, Ford discloses the mobile telecommunications device, the mobile telecommunications device being controlled by a downloaded application, wherein the downloaded application is arranged to configure the mobile telecommunications device to interact with an independent inventory system to register a current location of the mobile telecommunications device (Ford: see at least paragraph [0018] disclosing user computing device, host server, merchants, geolocation data via GPS satellite, shop routing application, [0031]-[0032] disclosing personalizing shopping application running on client device, [0034] using geographic area of user, claim 5).

Regarding Claim 15, Ford and Douglas teach or suggest all of the limitations of claim 14. Additionally, Douglas discloses wherein the mobile telecommunications device is arranged to receive a push notification via a short-range communications channel when the mobile telecommunications device is within a predetermined distance of the location associated with the independent inventory system, the notification including an identifier of the location or the inventory system unique to that location (Douglas: see at least paragraph [0017] disclosing tracking of user’s location to provide individualized service sand notifications, [0029] disclosing uniquely identifying user’s location information with user tag, [0030] disclosing Bluetooth, NFC, RFID, infrared, etc. to allow merchant hubs to receive information and track location of user tag, [0033]-[0035] disclosing various short range communication technology with system and location information, [0067]-[0068]).

Regarding Claim 16, Ford and Douglas teach or suggest all of the limitations of claim 14. Additionally, Douglas discloses wherein the mobile telecommunications device is arranged to display the information about which items on the user's list are present at the current location of the mobile telecommunications device and to enable user selection of one of more of the items, the user selection triggering sending of a preparation communication to the inventory system associated with the current location, the preparation communication identifying one or more of the user-selected items which have been indicated as being available at the current location (Douglas: see at least paragraph [0071] and [0077] disclosing detecting use’s presence in checkout area and providing targeted interaction information to user, Fig. 6 disclosing selectable options to user based on being within Merchant Environment)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2017/0032290) in view of Douglas et al. (US 2017/0011423), and further in view of Kranzley et al. (US 2013/0144715).
Regarding Claim 2, Ford and Douglas teach or suggest all of the limitations of claim 1. However, the combination does not expressly provide for an item database storing a plurality of item identifiers, the item database being arranged to enable the use of keyword descriptors of an item to look up a corresponding universal identifier of that item which can be used to identify the item in any of a plurality of different local inventory systems; wherein the processing engine is configured to determine the unique identifier of an item on the list by querying the item database using keyword descriptors of the item and to retrieve the corresponding universal identifier of the item.
Kranzley discloses an item database storing a plurality of item identifiers, the item database being arranged to enable the use of keyword descriptors of an item to look up a corresponding universal identifier of that item which can be used to identify the item in any of a plurality of different local inventory systems; wherein the processing engine is configured to determine the unique identifier of an item on the list by querying the item database using keyword descriptors of the item and to retrieve the corresponding universal identifier of the item (Kranzley: see at least paragraph [0169]-[0170] discloses various product identifier systems, [0647] disclosing receiving user query  with one or more words to specify a product of interest, [0648], [0649] disclosing using the query to identify product of interest whose values meet the values specified in the user query , [0652], [0653], [0655]-[0658] disclosing compare user query word string to one or more words in attribute and values to attributes of products in product data structure – including determining product identifier and/or universal product identifier, [0661] disclosing comparing data format of string from received code/text to product identifiers/universal product identifiers and lookup product associated with identified product identifier classification system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ford/Douglas with the item database with item identifiers to lookup keyword descriptors matched with universal identifiers of items as taught by Kranzley, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including a unified system to determine a user’s exact product needs with their product of interest. See Kranzley: paragraph [003], [0005], [0006]-[0009].

Claim(s) 3 and 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2017/0032290) in view of Douglas et al. (US 2017/0011423), and further in view of Elliott (US 2010/0262554).
Regarding Claim 3, Ford and Douglas teach or suggest all of the limitations of claim 1. While Ford discloses wherein the list of items comprises a list of composite descriptors of the items (Ford: see at least paragraph [0014]), the combination does not expressly provide for each composite descriptor comprising a user selected type of item and a user-specific predetermined size of the user.
However, Elliott discloses each composite descriptor comprising a user selected type of item and a user-specific predetermined size of the user (Elliot: see at least paragraph [0040]-[0042] disclosing user specified item information on their handheld device, [0049] disclosing list making mode which allows product selection and size/quantity information, [0052] disclosing type of blueberry selection such as fresh or dried blueberries, [0054] disclosing modifying amount/quantity of an item on the list, [0056] disclosing size selection of items, Fig. 5B1-4 disclosing various user-selected/specific information such as type of product (produce, fruit, blueberries,  fresh vs. dried, etc.) and size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ford/Douglas to include more customized item selections as taught by Elliot because it would have allowed for a system to not only display additional information, but to provide detailed list-making mode to help better determine particular product availability and/or alternatives. See Elliot: paragraph [0049], [0077], [0098]. Additionally, it would have been obvious to have combined the systems of Ford and Douglas with Elliot because the systems are for the management of shopping lists and acquiring such items. See Elliott: Abstract, Ford: paragraph [0011], [0014].

Regarding Claim 9, Ford and Douglas teach or suggest all of the limitations of claim 1. However, the combination does not disclose a product analysis engine, the product analysis engine being arranged to compare a first item on the list of items with other different items and determine at least one different item which can be linked to the first item on the list of items.
Elliot discloses a product analysis engine, the product analysis engine being arranged to compare a first item on the list of items with other different items and determine at least one different item which can be linked to the first item on the list of items (Elliot: see at least paragraph [0077] disclosing comparing item with information such as brand or package size as potential substitute for an unavailable item, [0098] display recommendations and promotions that may be uniquely customized based on user’s shopping list or attributes of the user such as if shopping list includes box of cereal of particular brand, shopper may be notified if a coupon is available for different size or if there is a special on a similar cereal of a different brand; this option is displayed on shopper hand-held device, [0113] disclosing customizing messages to user based on their items in order to provide recommendations such as “hey, people who like brand X pickles also like brand Y olives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ford/Douglas to include determining different items based on links to item on shopping list as taught by Elliot because it would have allowed for a system to not only display additional information, but to provide opportunity for better real-time customer relationship management by allowing user to be provided with personalized suggestions. Elliot: paragraph [0119]. Additionally, it would have been obvious to have combined the systems of Ford and Douglas with Elliot because the systems are for the management of shopping lists and acquiring such items. See Elliott: Abstract, Ford: paragraph [0011], [0014].

Regarding Claim 10, Ford, Doulas, and Elliott teach or suggest all of the limitations of claim 9. Additionally, Douglas discloses wherein the product analysis engine is arranged to determine the at least one different item as being similar in style, shape, color, texture and/or pattern to the first item (Douglas: see at least paragraph [0062], [0075] disclosing similar styles).

Regarding Claim 11, Ford, Doulas, and Elliott teach or suggest all of the limitations of claim 9. Additionally, Ford and Douglas disclose wherein the product analysis engine is arranged to determine the at least one different item as being complementary to the first item (Ford: see at least paragraph [0037] disclosing complimentary item determined and presented to shopper, the complementary relationship between the items being predetermined (Douglas: see at least paragraph [0075] disclosing recommended items determined based on user’s past history).

Regarding Claim 12, Ford, Doulas, and Elliott teach or suggest all of the limitations of claim 9. Additionally, Ford discloses wherein the processing engine is configured to transmit within the reply information, images of and/or data describing the at least one different item (Ford: see at least paragraph [0030] disclosing in addition to inventory information, system provides additional purchasing data to shopper such as prices, recommendations for alternate items, coupons, etc., [0037] disclosing suggestions to user for complimentary and/or substitutes).

Claim(s) 4, 5, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2017/0032290) in view of Douglas et al. (US 2017/0011423), and further in view of Chu et al. (US 2002/0174021).
Regarding Claim 4, Ford and Douglas teach or suggest all of the limitations of claim 1. The combination, however, does not expressly provide for wherein if the processing engine determines that none of the items on the user's list of items are available at the current location, the processing engine is configured to: determine the independent inventory system which has at least one of the items on the user's list of items and has an associated geographic location closest to the current location of the mobile telecommunications device; and transmit a reply to the request which identifies the location of this independent inventory system.
However, Chu discloses wherein if the processing engine determines that none of the items on the user's list of items are available at the current location, the processing engine is configured to: determine the independent inventory system which has at least one of the items on the user's list of items and has an associated geographic location closest to the current location of the mobile telecommunications device; and transmit a reply to the request which identifies the location of this independent inventory system. (Chu: see at least Fig. 4 disclosing displaying calculated shopping path/list to a user determining if items are unavailable and recomputing shopping path, Fig. 5A & paragraph [0039] disclosing preference of minimal distance between merchants, paragraph [0044] disclosing  determining shopping path based on starting location with nearest merchants that have items on user’s list of items and/or determine next nearest merchant on path that has items available if starting location does not have available items, [0047] disclosing nearest neighbor algorithm, [0049], [0055] disclosing determining shopping path based on item availability and a starting location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system using user location and a shopping list to direct a shopper to their items of Ford/Douglas with the determination of items closest to current location, as taught by Chu, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including the creation of an optimized shopping list based on user decided preferences such as minimizing distance needed to travel. See Chu: Fig. 5, paragraph [0007], [0009].

Regarding Claim 5, Ford and Douglas teach or suggest all of the limitations of claim 1. The combination, however, does not expressly provide for wherein if the processing engine determines that none of the items on the user's list of items are available at the current location, the processing engine is configured to: determine one or more independent inventory systems which have at least one of the items on the user's list of items and have an associated geographic location within a user- determined threshold of the current location of the mobile telecommunications device; and transmit a reply to the request which identifies the locations associated with each of these independent inventory systems.
However, Chu discloses wherein if the processing engine determines that none of the items on the user's list of items are available at the current location, the processing engine is configured to: determine one or more independent inventory systems which have at least one of the items on the user's list of items and have an associated geographic location within a user- determined threshold of the current location of the mobile telecommunications device; and transmit a reply to the request which identifies the locations associated with each of these independent inventory systems. (See Fig. 4, 5A, paragraph [0045] disclosing determining path based on certain information such as overall route being within 1 mile of a preferred path based on location information of user’s computing device, [0031] disclosing a radius, starting point, and shopping area in which to determine and select merchants – this may be based on user preferences, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system using user location and a shopping list to direct a shopper to their items of Ford/Douglas with the determination of items within certain range, as taught by Chu, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including the creation of an optimized shopping list based on user decided preferences such as minimizing distance needed to travel. See Chu: Fig. 5, paragraph [0007], [0009].


Regarding Claim 38, Ford discloses A system for automatically determining the location of a user-specified item within a plurality of possible independent inventory systems, each inventory system being located in a different unique geographic location, the system comprising: (Ford: see at least paragraph [0012] disclosing store inventory databases that can provide users with routing information where items can be purchased, [0015]-[0017])
 a user profile database comprising a plurality of user records associated with a plurality of different users, at least one of the user records comprising a list of items that are required by a corresponding user; (Ford: see at least paragraph [0014] disclosing user designates shopping list of items to be purchased along with certain parameters, [0023] disclosing user profile database for storing profile data like list of desired items and shopping/travel preferences)
an availability database for providing information relating to the availability of specific items at each of the plurality of independent inventory systems, (Ford: see at least paragraph [0012] disclosing store inventory database, [0015] disclosing merchant inventory databases with item availability information)
a central server for interacting with a mobile telecommunications device, the server comprising: (See at least paragraph [0013]-[0016] disclosing various devices including server(s) and user devices to facilitate finding/routing items)
 an updating engine for regularly updating the availability database with supply or usage information received from the plurality of independent inventory systems; the supply or usage information regarding the number of items currently available at the geographic location of each inventory system; and (Ford: see at least paragraph [0015]  disclosing inventory data stored, [0016] disclosing routing server configured to pull item inventory data from a merchant, [0019] disclosing inventory data and geographic data as well available quantity and/or purchase rate of an item, this data can be updated upon request or automatically at predetermined intervals)
a processing engine for receiving a request from the mobile telecommunications device from the geographical location associated with one of the independent inventory systems, the request comprising a current location identifier, the processing engine being arranged to: (Ford: see at least paragraph [0016] disclosing receiving a routine request from the user, [0018] disclosing user request from user computing device triggers determining geolocation data)
retrieve from the matching user record, the list of items for that user; (Ford: see at least paragraph [0014],  [0018], [0023] disclosing user profile database being accessed, [0031] disclosing user submitting request and then host routing serve retrieving user profile data including desired product list form the profile database or directly from the user device)
search the availability database using a unique identifier of each item of the list and the current location identifier to determine whether the inventory system at the current location of the mobile telecommunications device has any of the items on the list; and (Ford: see at least paragraph [0025] disclosing ID tags, [0028],  [0031] disclosing cross referencing desired items from the shopping list to the item inventory data form one or more merchant servers, [0032]-[0033] disclosing inventory analyzed against user parameters and shopping list, Fig. 3A)
transmit a reply to the request, the reply comprising information about which items on the list are present at the current location of the mobile telecommunications device. (Ford: see at least paragraph [0018], [0019], [0031]-[0033] disclosing give requesting user information as to closest retailer offering the item)
While Ford does disclose a user profile database comprising user data such as shopping lists, Ford does not expressly provide for a user identifier and search the user profile database for a matching user record corresponding to the user identifier. However, Douglas discloses a user identifier and search the user profile database for a matching user record corresponding to the user identifier (Douglas: see at least Abstract, paragraph [0020], [0025], [0028] disclosing user identification information transmitted/received to and from merchant server from client device, [0044] disclosing user profile information stored in memory, [0047] disclosing database includes profile information [0059] disclosing facilitating identification and retrieval of relevant profile information including items, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for routing shoppers based on their shopping lists of Ford with the user identification information used to retrieve a user profile from storage, as taught by Douglas, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to determine better targeted interaction by a merchant based on location and profile information associated with that user. See paragraph [0003], [0059], [0020].
Neither Ford nor Douglas expressly provide for wherein if the processing engine determines that none of the items on the user's list of items are available at the current location, the processing engine is configured to: determine one or more independent inventory systems which have at least one of the items on the user's list of items and have an associated geographic location within a user- determined threshold of the current location of the mobile telecommunications device; and transmit a reply to the request which identifies the locations associated with each of these independent inventory systems.  
However, Chu discloses wherein if the processing engine determines that none of the items on the user's list of items are available at the current location, the processing engine is configured to: determine one or more independent inventory systems which have at least one of the items on the user's list of items and have an associated geographic location within a user- determined threshold of the current location of the mobile telecommunications device; and transmit a reply to the request which identifies the locations associated with each of these independent inventory systems (Chu: See Fig. 4, 5A, paragraph [0045] disclosing determining path based on certain information such as overall route being within 1 mile of a preferred path based on location information of user’s computing device, [0031] disclosing a radius, starting point, and shopping area in which to determine and select merchants – this may be based on user preferences, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system using user location and a shopping list to direct a shopper to their items of Ford/Douglas with the determination of items within certain range, as taught by Chu, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including the creation of an optimized shopping list based on user decided preferences such as minimizing distance needed to travel. See Chu: Fig. 5, paragraph [0007], [0009].




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2017/0032290) in view of Douglas et al. (US 2017/0011423), and further in view of Gadre et al. (US 10,325,309).
Regarding Claim 6, Ford and Douglas teach or suggest all of the limitations of claim 1. However, the combination does not disclose wherein if the processing engine determines that none of the items on the user's list of items are available at the current location or locations within a predetermined range of the current location, the processing engine is configured to transmit within the reply information describing a website where the items can be ordered for delivery.
Gadre discloses wherein if the processing engine determines that none of the items on the user's list of items are available at the current location or locations within a predetermined range of the current location, the processing engine is configured to transmit within the reply information describing a website where the items can be ordered for delivery (Gadre: see at least Claim 3 and col. 5, lines 40-60 disclosing if store is out of stock for particular item, user may be presented with an option to buy the product form the store’s webstore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ford/Douglas to include ability to purchase items from website as taught by Gadre because it would have allowed for a system that allows store server to communicate with webstore in order for user to still be able to make purchase even when store is out of stock of item. See col. 5, lns 40-60. Additionally, it would have been obvious to have combined the systems of Ford and Douglas with Gadre because the systems are for the management of shopping lists and acquiring such items. See Gadre: col 2, lns 28-47, Ford: paragraph [0011], [0014].


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2017/0032290) in view of Douglas et al. (US 2017/0011423), in view of Gadre et al. (US 10,325,309), and further in view of Elliot (US 2010/0262554).
Regarding Claim 7, Ford, Douglas, and Gadre teach or suggest all of the limitations of claim 6. However, the combination does not expressly provide for wherein the reply information comprises a URL of a website.
Elliott discloses wherein the reply information comprises a URL of a website (Elliott: see at least paragraph [0035] disclosing product information comprising URL for additional information about the product, [0037], [0039], [0076], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ford/Douglas/Gadre to include additional information in the form of a URL as taught by Elliot because it would have allowed for a system to not only display that additional information is available somewhere else, but to include an easily selectable URL link to take a user to that website immediately for that additional data. See Elliott: paragraph [0035], [0039]. Additionally, it would have been obvious to have combined the systems of Ford, Douglas, and Gadre with Elliot because the systems are for the management of shopping lists and acquiring such items. See Elliott: Abstract, Ford: paragraph [0011], [0014].


Allowable Subject Matter
Claims 17 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. The closest prior art to the limitations disclosed in claims 17 and 37 is Sharpe et al. (US 2015/0179012) disclosing a system for controlling user access to certain rooms. However, Sharpe does not explicitly provide for the limitations of claim 17 in that there is no lock associated with a changing room where items are placed and a unique unlock code is generated to be used by mobile device to unlock changing room for user once they are proximate to that changing room. Further, it would not have been obvious to combine the systems for determining inventory based on current location of a user of Ford/Douglas with a changing room that is locked and holds the items until a unique unlock code is used by the user device in proximity to the room. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
King et al. (US 2019/0043002) disclosing fitting room monitoring for cleaning/customer help.
Wall et al. (US 2018/0365754) disclosing determining locations of items on users shopping list based on user location.
Ruckart et al. (US 9,830,638) disclosing navigating items on a shopping list.
Cypher et al. (US 2015/0262230) disclosing fitting room monitoring of garments to determine level of interest.
Calman et al. (US 2013/0191246) disclosing determining location of item on shopping list in a business.
Roy et al. (US 2013/0080289) disclosing digital shopping list.
Davis et al. (US 2012/0214515) disclosing indoor navigation of items.
Perks et al. (US 2012/0123674) disclosing navigating between different stores for items on a shopping list.
Kubota et al. (US 2009/0289775) disclosing a smart fitting room.
Hamilton, II et al. (US 2009/0100076) disclosing virtual wish list with help to find the item in the real world.
de Sylva (US 2006/0265294) disclosing finding inventory and assisting with travel/routes between different businesses.
Morris et al. (US 2006/0059049) disclosing routing shopper through a store.
Vanska et al. (US 2004/0093274) disclosing shopping list stored on application, recommending substitutes and complimentary items.
Miller (US 6,442,530) disclosing directions to items customer needs.
“A Smartphone Application for an Innovative User Supporting Location Based Shopping Experience” (Krammer, M., Bernoulli, T., Muhic, S., Walder, U., A Smartphone Application for an Innovative User Supporting Location Based Shopping Experience, 13-15 November 2012, 2012 International Conference on Indoor Positioning and Indoor Navigation, Vol.13, p. 15th.) disclosing using shopping lists and indoor GPS navigation on an app.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625